\Doo-J<J\\_n-P-L».>l\_)..._

w l\~) '[\J I\.) w l\-) l\) I\J l\.) l- »-3` )- »-\ l_- )-¢ »_- >- »-~ :_-

WO

/

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF ARIZONA

N'O. 19-60006MJ-001

oRI`)ER oF DETENTION PENI)ING
TRIAL

United States ofAmerica,
- Plaintiff,
v.
Rufmo Si]vano Carmona-Velasco,

Defendant.

 

 

In accordance with"the' Bail Reform Act, 18 U.S.C. § 3142(®, a detention hearing
has been submitted l conclude that the following facts are establishedi
(Check one or both, as applicable.) n

g by clear and convincing evidence the defendant is a danger to the community and

require the detention of the defendant pending trial in this case.

by a preponderance of the evidence the defendant is a serious flight risk and .

require the detention of the defendant pending trial in this case. n
l PART I -» FINDINGS OF FACT

m (l) 18 U.S.C. § 3142(€)(2)(A): The defendant has been convicted of a (federal

offense)(state or local offense that Would have been a federal offense if a circumstance n

giving rise to federal jurisdiction had existed) that is

 

 

 

l:] a crime ofviolence as defined in 18 U.S.C. § 3156`(a)(4). _
l:l an\offense for Which the maximum sentence is life imprisonment 'or death.
|:l an offense for which a maximum term of imprisonment of ten years or

 

\DOo--.`|O‘\l.h-P‘-!.Ml\.)'-*

NN[\~)NI\.)[\)NNNl-»-»_->-r_¢l-»-p-\»_l»_-_
oo-.)o\m-r=~mt~o»-c>\ooo-ao\m.e.m_w»-C:

 

 

more is prescribed in .1

 

m a felony that was committed after the defendant had been convicted of two
_er mere prior federal offenses described in is U.s.C. §`3142(n(1)(A)-(C), er
comparable state or local offenses. j
\:l any felony that involves a minor victim or that involves the possession or
use of a firearm or destructive device (as those terms are defined in section 921),
or any other dangerous weapon, or involves a failure to register under 18 U.S.C. §
2250. r-

E (2) 18 U.S.C. § 3142(e)(2)(B): `The offense described in finding 1 was

committed while the defendant was on release pending trial for a federal, state or local

offense.

- ij (3) 18 U.S.C. § 3142(e)`(2)(C): A period of not more than five years has

elapsed since the (date of conviction)(release of the defendant from imprisonment) for the

_ offense described in finding 1.

l:l (4) Findings Nos-. (1), (2) and (3) establish a rebuttable presumption that no
condition or combination of conditions will reasonably assure the safety of (an)other
person(s) and the;community. l further find that the 1defendant has not rebutted this
presumption
A_lternative' Findings _

|:l _ (l) 18 U.S.C. § 3142(ej(3): There is probable cause to believe that the
rdefendant has committed an offense

l:] for which a maximum term of imprisonment of ten years or more is
prescribed in z . 1
|:1 under is U.s.C. § 924(¢), 956(e), er 2332(b).

l:l under 18 U.S.C. § 1581-1594, for Which a maximum term of imprisonment

 

of 20 years or more lis prescribed

 

l Insert as applicable: (a) Controlled Substances Act (21 U.S.C. § 801 et seq.); (b) Controlled
Substances Import and Export Act (21 U.S.C. § 951 et seq.); or (c) Section l of Act of Sept. 15, 1980 (21
U.S.C. § 955a).

_2_

 

\DOO-~.J|O`\Lh-P-'~'Ls-J[\.)»_-

l\-) I\J l'\J ¥\-) w [\) w l\.) l\) )-‘ »_a "'\-\ )-- »_- r_a ,_n »-n »- »_-
00 “--.`l O‘\ Lh -I`-‘- b~) I\J d-‘ CD \D OO ‘-~.`l O`\ U'l -I"-`h UJ l\) ’-‘ C

 

 

[l an offense involving a minor victim under section 18 U.S.C. §
2

 

-|l:l (2) _The defendant has not rebutted the presumption established by finding 1
that no condition or combination of conditions will reasonably assure the appearance of
the defendant as required and the safety of the community.

Alternative Findings
l:l (l) There is a serious risk that the defendant will flee; no condition or
combination of conditions will reasonably assure the appearance of the defendant as
rcquired.
lj ' (2) No condition or combination of conditions will reasonably assure the safety
of others and the community
l:l (3) There is a serious risk that the defendant will (obstruct or attempt-to

obstruct justice) (threaten, injure, or intimidate a prospective witness or juror).

E <4)

 

PAR'I` II -- WRITTEN STA-TEMENT OF REASONS FOR DETENTION
(Check one or borh, as appl:`cable.)

in tat ecrei etlestimon an in ormation su mitte att e caring
E(lirdhihd‘bl ydr 3bdhh

establishes by clear and convincing evidence as to danger that:

 

 

§ (2) I find that a preponderance of the evidence as to risk'of flight that:
The defendant is not a citizen of the United States.
The defendant, at the time of the charged offense, was in the United States
il gally. ` ’

If released herein, the defendant faces deportation proceedings by the

 

2 insert as applicable ls U.s.c. §§1201, 1591, 2241, 2242, 2244(3)(1), 2245, 2251, 2251(3),
_2252(3)(15, 2252(e)(2), 2252(3)(3), 2252(3)(4), 2260, 2421,“2422, 2423, er 2425.

3 The rules concerning admissibility of evidence in criminal trials do not apply to the presentation

and consideration of information at the detention hearing. 18 U.S.C. § 3142(f`). Scc 18 U.S.C. § 3142(g)
for the factors to be taken into account

_3-

 

soco~do\u\-ié-ml\)._-

oo~oo\Lh-tau)w-“>--C>\Ooo-achul-I=~ml\.>»-C>

Report, except:

Bureau of Immigration and Custorns Enforcement, placing him/her beyond the

jurisdiction of this Court.

l;? The defendant has no significant contacts in'the United States or in the
-D s n

trict of Arizona.
The defendant has no resources in the United States from which he/she
mi ht make a bond reasonably calculated to assure his/her future appearance
l:l The defendant has a prior criminal history;_
l:l The defendant lives and works in Mexico. '
l:l The defendant is an amnesty applicant but has no substantial ties in Arizona
or in the United States and has substantial family ties to Mexico. _
l:l There is a record of prior failure to comply *with court order.
l:l The defendant attempted to evade law enforcement contact by fleeing from
law enforcement
l:l The defendant is facing a minimum mandatory of

incarceration and_a maximum of

 

m The defendant does not dispute the information contained in the Pretrial Ser'vices

 

 

ln addition:

 

 

 

 

- The Court incorporates-by reference the findings of the Prctrial Services Agency

n which Werc reviewed by the Court at the time of the hearing in this matter.

PART III -- DIRECTIONS REGARDING DETENTION

The defendant is committed to the custody of the Attorney General or his/her

designated representative for confinement in a corrections facility separate, to the extent
practicable, from persons awaiting or serving sentences or being held in custody pending

appeall The defendant shall be afforded a reasonable opportunity for private consultation

_4-

 

\DOQ‘--.]O\Lh-l"-`~L»J[\)»-l

[\)[\.)l\._)'[\.]i_-»_-l-\l-l»_*r_-r_-r-¢a-\i_-\
WN’-*C:'\DOQ‘“~JO`¢LJ'|L-LMM|_‘C

l\.)l‘\-)Nl\-}
OO'-JO\U\

'I\.`J
_ -D\»

 

 

with defense counsel. On order of a court of lthe United States or on request of an
attorney for the Government, the person in charge of the corrections facility shall deliver
the defendant to the United States Marshal for the purpose of an appearance in
connection with a court proceeding l
PART IV -- APPEALS AND THI_RD PARTY RELEASE

lT IS ORDERED that should an appeal of this detention order be filed with the
District Court, it is counsel‘s responsibility to deliver a copy of the motion for
review/reconsideration to Prel:rial lServices at least one day prior to the hearing set before
the District Court. .Pursuant to Rulle 59(a), FED.R.CRIM.P.i effective December l, 2009,
Defendant shall have fourteen (14) days from the date df service of a copy of this order or
after the oral order is stated on the record within which to file specific written objections
with the district court. Failure to timely file objections in accordance with Rule 59(a)
may waive Jdie right re review. sara), FED.R.CRIM.P. l

IT IS FURTHER ORDERED that if a release to a third party is to be considered, it
is counsels responsibility to notify Pretrial Services sufficiently in advance of the hearing
before the District Court to allow Pretrial`l Services an opportunity to interview and
investigate the potential third party custodian.
DATE: 1/2/2019

   
 

 

L'-”'““J ames F. Metcalf
United States Magistrate Judge

 

